NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CURTIS RENEE JACKSON,                           No. 16-16849

                Plaintiff-Appellant,            D.C. No. 1:14-cv-00222-LJO-SAB

 v.
                                                MEMORANDUM*
DYE, Registered Nurse; L. MILLS,
Licensed Vocational Nurse,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Curtis Renee Jackson, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004). We affirm.

      The district court properly granted summary judgment because Jackson

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to Jackson’s urinary tract infection. See id. at 1057-60 (a

prison official acts with deliberate indifference only if he or she knows of and

disregards an excessive risk to the prisoner’s health; negligence is insufficient to

establish deliberate indifference).

      AFFIRMED.




                                          2                                     16-16849